Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This action is responsive to U.S. Patent application 17036235 filed on 9/29/2020. This application is a continuation of U.S. Patent application 16/183,000 filed on 11/7/2018. U.S. Patent Application 16/183,000 is a continuation of U.S. Application 15/280,180 filed on 9/29/2016. U.S. Patent Application 15/280,180 is a continuation of U.S. Patent Application 13/791,531 filed on 3/8/2013.
	This action is made non-final.
Claims 1-23 are pending in this case. Claims 1, 8, 15, and 22 are independent claims. 

Drawings
	The drawings filed on 9/29/2020 have been accepted by the Examiner.

Claim Objections
Claims 1, 8, 15, and 22 are objected to because of the following informalities:  In Line 7 of Claim 1, the word “cation” follows the word “closed.” It is believed that the Applicant intended the word “caption” to be used instead.  Appropriate correction is required.
Claim 8 repeats this error in line 4.
Claim 15 repeats this error in line 5.
Claim 22 repeats this error in line 8.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-11, 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10127058. Although the claims at issue are not identical, they are not patentably distinct from each other because:

1. Claim 1 of Patent ‘7058 discloses [a]n apparatus, comprising: 
circuitry; and 
a memory device coupled to the circuitry, 
the memory device to store instructions that when executed by the circuitry cause the circuitry to (Claim 1 of ‘7058 states “[a]n apparatus, comprising: at least one processor to decode a stream of multi-media content, wherein the multi-media content includes closed captions;”): 
provide a presentation of multi-media content;  (Claim 1 of ‘7058 states “to decode a stream of multi-media content, wherein the multi-media content includes closed captions . . .”)
roll the presentation back by an interval of time t; and  (Claim 1 of ‘7058 states “roll the presentation back by an interval of time t;”)
initiate presentation of closed captions associated with the multi-media content for an interval of time T in conjunction with presentation of the multi-media content, where T is different than t. (Claim 1 of ‘7058 states “continue presentation of closed captions with the multi-media content for a time interval T that is greater than the time interval t; and at the end of the time interval T, cease presentation of the closed captions.”).
2. Claim 1 of ‘Patent ‘7058 discloses the limitations of Claim 1. 
Claim 1 of ‘Patent ‘7058 discloses wherein T is greater than t. (“for a time interval T that is greater than the time interval t;” and)

3. Claim 1 of ‘Patent ‘7058 discloses the limitations of Claim 1. 
Claim 1 of ‘Patent ‘7058 discloses the memory device to store instructions that when executed by the circuitry cause the circuitry to cease, after the interval of time T, presentation of the closed captions. (Claim 1 of ‘7058 states “at the end of the time interval T, cease presentation of the closed captions.”)

4. Claim 1 of ‘Patent ‘7058 discloses the limitations of Claim 3. 
Claim 1 of ‘Patent ‘7058 discloses the memory device to store instructions that when executed by the circuitry cause the circuitry to continue, after the interval of time T, presentation of the multi-media content. (Claim 1 of ‘7058 states “at the end of the time interval T, cease presentation of the closed captions and continue presentation of the multi-media content without presentation of the closed captions;”)

Claims 8, 15, and 22  are similar in scope to Claim 1 and are rejected for the same reasons. 
Claims 9 and 16 are  similar in scope to Claim 2 and are rejected for the same reasons.
Claims  10 and 17 are similar in scope to Claim 3 and are rejected for the same reasons.
Claims  11, 18 and 23 are similar in scope to Claim 4 and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 7-10, 12, 14-17, 19, 21, 22 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pre-grant Publication 20120059954 (Gilson) as cited in the parent case U.S. Patent Application 13/791,531.
1. Gilson discloses [a]n apparatus, comprising: 
circuitry; and (See Gilson at [0018])
a memory device coupled to the circuitry, the memory device to store instructions that when executed by the circuitry cause the circuitry to: (See Gilson at [0016] where discloses is “processing circuitry to convert the content into a format for consumption by a user of one or more consumption devices that may be communicatively connected to the one or more gateways. . .”)
provide a presentation of multi-media content; (See Gilson at [0018] where it is stated that “[t]he content may include any desired type of information, such as video content . . . “)
roll the presentation back by an interval of time t; and  (See Gilson at [0030] where rewinding is described as one form of playback at an alternate speed. The interval time t will be addressed specifically later.)
initiate presentation of closed captions associated with the multi-media content (See Gilson at [0030] where enhanced captions are displayed in association with playback at an alternate speed, which has been defined as inclusive of rewinding.) for an interval of time T in conjunction with presentation of the multi-media content, where T is different than t. (See Gilson at [0036] where two distinct forms of time are considered:

For instance, during a fast forward operation and/or a rewind operation (or any other alternate speed playback operation), a time counter may include one or more counters that correlate alternate-speed time with real time. For example, where a user is fast forwarding through programming at four times the normal playback speed, a time counter stating "Next scene in 11 seconds" may be displayed, where the next scene is eleven seconds away at four times the normal playback speed, but forty-four seconds away at the normal playback speed. Additionally or alternatively, like enhanced caption 404 of FIG. 4A, enhanced caption 416 may be updated as the video content continues to be played back at the alternate speed (e.g., as the fast forward or rewind operation continues).

 To paraphrase, during alternate speed operation, which includes rewinding and fast-forwarding, an interval of time representing an alternate playback at 4x normal viewing speed is disclosed. A time interval of 11 seconds is disclosed as the amount of time that it will take to reach a certain point in the video playback which is 44 seconds away at normal speed. The interval at normal playback speed of 44 second is held to teach the limitation of a user selected “roll-back” interval (t=44seconds). The interval of time that it takes to carry out this operation at 4x, 11 seconds, is held to teach the  interval of time T wherein the display of captions is carried out. This satisfies the limitation that T is in fact different than t.)

2. Gilson discloses the limitations of Claim 1.
Gilson discloses a limitation wherein T is greater than t. (See Gilson at [0026] where slow motion and “slow reverse” are disclosed. Consider the example provided in [0036]. In the event of “slow reverse,” or reverse speed lower than normal playback, T would necessarily be greater than t because when t represents a particular interval of time, it will require a longer interval T to display t due to the slower display speed.)

3. Gilson discloses the limitations of Claim 1.
Gilson discloses a limitation wherein the memory device to store instructions that when executed by the circuitry cause the circuitry to cease, after the interval of time T, presentation of the closed captions. (Time T as previously explained is held to represent the amount of time for which the alternate playback speed discussed in the rejection of Claim 1 is carried out, during which captions are presented. It is therefore disclosed that captions end when time T has expired.)

5. Gilson discloses the limitations of Claim 1.
Gilson discloses a limitation wherein the memory device to store instructions that when executed by the circuitry cause the circuitry to receive a media stream from a server remote to the apparatus, the media stream comprising indications of the multi-media content. (See Gilson at [0021]-[0022] where media servers are disclosed. See Gilson at [0023] where disclosed is a stream emitted over a distribution network.)
	
7. Gilson discloses the limitations of Claim 5.
Gilson discloses a limitation the memory device to store instructions that when executed by the circuitry cause the circuitry to decode the media stream to generate the multi-media content. (See Gilson at [0023] where MPEG is disclosed, which is a common encoding and decoding protocol. See also Gilson at [0049]-[0053] where encoding of trick files is disclosed which implies decoding for presentation and MPEG data files are also discussed as a distribution format.)

8. A method, comprising: 
providing, by circuitry of a multi-media apparatus, a presentation of multi-media content; (See Gilson at [0016] where discloses is “processing circuitry to convert the content into a format for consumption by a user of one or more consumption devices that may be communicatively connected to the one or more gateways. . .”)
rolling the presentation back by an interval of time t; and  (See Gilson at [0030] where rewinding is described as one form of playback at an alternate speed. The interval time t will be addressed specifically later.)
initiating presentation of closed captions associated with the multi-media content(See Gilson at [0030] where enhanced captions are displayed in association with playback at an alternate speed, which has been defined as inclusive of rewinding.) 
 for an interval of time T in conjunction with presentation of the multi-media content, where T is different than t. (See Gilson at [0036] where two distinct forms of time are considered:

For instance, during a fast forward operation and/or a rewind operation (or any other alternate speed playback operation), a time counter may include one or more counters that correlate alternate-speed time with real time. For example, where a user is fast forwarding through programming at four times the normal playback speed, a time counter stating "Next scene in 11 seconds" may be displayed, where the next scene is eleven seconds away at four times the normal playback speed, but forty-four seconds away at the normal playback speed. Additionally or alternatively, like enhanced caption 404 of FIG. 4A, enhanced caption 416 may be updated as the video content continues to be played back at the alternate speed (e.g., as the fast forward or rewind operation continues).

 To paraphrase, during alternate speed operation, which includes rewinding and fast-forwarding, an interval of time representing an alternate playback at 4x normal viewing speed is disclosed. A time interval of 11 seconds is disclosed as the amount of time that it will take to reach a certain point in the video playback which is 44 seconds away at normal speed. The interval at normal playback speed of 44 second is held to teach the limitation of a user selected “roll-back” interval (t=44seconds). The interval of time that it takes to carry out this operation at 4x, 11 seconds, is held to teach the  interval of time T wherein the display of captions is carried out. This satisfies the limitation that T is in fact different than t.)

9. Gilson discloses the limitations of Claim 8.
Gilson discloses a limitation wherein T is greater than t. (Time T as previously explained is held to represent the amount of time for which the alternate playback speed discussed in the rejection of Claim 1 is carried out, during which captions are presented. It is therefore disclosed that captions end when time T has expired.)

10. Gilson discloses the limitations of Claim 8.
Gilson discloses a limitation comprising ceasing, after the interval of time T, presentation of the closed captions. (Time T, as previously explained, is held to represent the amount of time for which the alternate playback speed discussed in the rejection of Claim 8 is carried out, during which captions are presented. It is therefore disclosed that captions end when time T has expired.)

12. Gilson discloses the limitations of Claim 8.
Gilson discloses a limitation comprising receiving a media stream from a server remote to the apparatus, the media stream comprising indications of the multi-media content. (See Gilson at [0021]-[0022] where media servers are disclosed. See Gilson at [0023] where disclosed is a stream emitted over a distribution network.)

14. Gilson discloses the limitations of Claim 12.
Gilson discloses a limitation, comprising decoding the media stream to generate the multi- media content. (See Gilson at [0023] where MPEG is disclosed, which is a common encoding and decoding protocol. See also Gilson at [0049]-[0053] where encoding of trick files is disclosed which implies decoding for presentation and MPEG data files are also discussed as a distribution format.)

15. Gilson discloses at least one non-transitory machine-readable media comprising a plurality of instructions that, in response to being executed by circuitry of a multi-media device, cause the circuitry to: 
provide a presentation of multi-media content; (See Gilson at [0018] where it is stated that “[t]he content may include any desired type of information, such as video content . . . “)
roll the presentation back by an interval of time t; and  (See Gilson at [0030] where rewinding is described as one form of playback at an alternate speed. The interval time t will be addressed specifically later.)
initiate presentation of closed captions associated with the multi-media content (See Gilson at [0030] where enhanced captions are displayed in association with playback at an alternate speed, which has been defined as inclusive of rewinding.)for an interval of time T in conjunction with presentation of the multi-media content, where T is different than t. . (See Gilson at [0036] where two distinct forms of time are considered:

For instance, during a fast forward operation and/or a rewind operation (or any other alternate speed playback operation), a time counter may include one or more counters that correlate alternate-speed time with real time. For example, where a user is fast forwarding through programming at four times the normal playback speed, a time counter stating "Next scene in 11 seconds" may be displayed, where the next scene is eleven seconds away at four times the normal playback speed, but forty-four seconds away at the normal playback speed. Additionally or alternatively, like enhanced caption 404 of FIG. 4A, enhanced caption 416 may be updated as the video content continues to be played back at the alternate speed (e.g., as the fast forward or rewind operation continues).

 To paraphrase, during alternate speed operation, which includes rewinding and fast-forwarding, an interval of time representing an alternate playback at 4x normal viewing speed is disclosed. A time interval of 11 seconds is disclosed as the amount of time that it will take to reach a certain point in the video playback which is 44 seconds away at normal speed. The interval at normal playback speed of 44 second is held to teach the limitation of a user selected “roll-back” interval (t=44seconds). The interval of time that it takes to carry out this operation at 4x, 11 seconds, is held to teach the  interval of time T wherein the display of captions is carried out. This satisfies the limitation that T is in fact different than t.)
16. Gilson discloses the limitations of Claim 15.
Gilson discloses wherein T is greater than t. (See Gilson at [0026] where slow motion and “slow reverse” are disclosed. Consider the example provided in [0036]. In the event of “slow reverse,” or reverse speed lower than normal playback, T would necessarily be greater than t because when t represents a particular interval of time, it will require a longer interval T to display t due to the slower display speed.)

17. Gilson discloses the limitations of Claim 15.
Gilson discloses the instructions, when executed by the circuitry cause the circuitry to cease, after the interval of time T, presentation of the closed captions. (Time T, as previously explained, is held to represent the amount of time for which the alternate playback speed discussed in the rejection of Claim 15 is carried out, during which captions are presented. It is therefore disclosed that captions end when time T has expired.)

19. Gilson discloses the limitations of Claim 15.
Gilson discloses the instructions, when executed by the circuitry cause the circuitry to receive a media stream from a server remote to the apparatus, the media stream comprising indications of the multi-media content. (See Gilson at [0021]-[0022] where media servers are disclosed. See Gilson at [0023] where disclosed is a stream emitted over a distribution network.)

21. The at least one non-transitory machine-readable media of claim 19, the instructions, when executed by the circuitry cause the circuitry to decode the media stream to generate the multi-media content. (See Gilson at [0023] where MPEG is disclosed, which is a common encoding and decoding protocol. See also Gilson at [0049]-[0053] where encoding of trick files is disclosed which implies decoding for presentation and MPEG data files are also discussed as a distribution format.)

22. A system, comprising: a remote control circuitry; and ( See Gilson at [0015] where remote control circuitry is disclosed. See Gilson at [0016] where discloses is “processing circuitry to convert the content into a format for consumption by a user of one or more consumption devices that may be communicatively connected to the one or more gateways. . .”)
a memory device coupled to the circuitry, the memory device to store instructions that when executed by the circuitry cause the circuitry to: 
provide a presentation of multi-media content; (See Gilson at [0018] where it is stated that “[t]he content may include any desired type of information, such as video content . . . “)
roll the presentation back by an interval of time t; and (See Gilson at [0030] where rewinding is described as one form of playback at an alternate speed. The interval time t will be addressed specifically later.)

initiate presentation of closed captions associated with the multi-media content(See Gilson at [0030] where enhanced captions are displayed in association with playback at an alternate speed, which has been defined as inclusive of rewinding.)  for an interval of time T in conjunction with presentation of the multi-media content, where T is different than t. . (See Gilson at [0036] where two distinct forms of time are considered:

For instance, during a fast forward operation and/or a rewind operation (or any other alternate speed playback operation), a time counter may include one or more counters that correlate alternate-speed time with real time. For example, where a user is fast forwarding through programming at four times the normal playback speed, a time counter stating "Next scene in 11 seconds" may be displayed, where the next scene is eleven seconds away at four times the normal playback speed, but forty-four seconds away at the normal playback speed. Additionally or alternatively, like enhanced caption 404 of FIG. 4A, enhanced caption 416 may be updated as the video content continues to be played back at the alternate speed (e.g., as the fast forward or rewind operation continues).

 To paraphrase, during alternate speed operation, which includes rewinding and fast-forwarding, an interval of time representing an alternate playback at 4x normal viewing speed is disclosed. A time interval of 11 seconds is disclosed as the amount of time that it will take to reach a certain point in the video playback which is 44 seconds away at normal speed. The interval at normal playback speed of 44 second is held to teach the limitation of a user selected “roll-back” interval (t=44seconds). The interval of time that it takes to carry out this operation at 4x, 11 seconds, is held to teach the  interval of time T wherein the display of captions is carried out. This satisfies the limitation that T is in fact different than t.)


24. Gilson discloses the limitations of Claim 22.
Gilson discloses the memory device to store instructions that when executed by the circuitry cause the circuitry to: receive a media stream from a server remote to the apparatus, the media stream comprising indications of the multi-media content; and decode the media stream to generate the multi-media content. (See Gilson at [0021]-[0022] where media servers are disclosed. See Gilson at [0023] where disclosed is a stream emitted over a distribution network.)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim  4, 11, 18 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilson In view of U.S. Pre-grant 20120139940 (Chavanne).

4. Gilson discloses the limitations of Claim 3.
Gilson does not disclose a limitation wherein the memory device to store instructions that when executed by the circuitry cause the circuitry to continue, after the interval of time T, presentation of the multi- media content.
Chavanne discloses this limitation. (See Chavanne at [0081] it is stated that “A starting
point adjuster 636 allows a start point to be set for a given closed caption, and an ending point adjuster 638 allows an end point to be set for a given closed caption.” Or that “the first closed caption 622 will be displayed according to the first time range” and further that “user can customize the timeline 632 so that the closed captions will appear at the desired points in time.”)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Gilson and Chavanne. The two are analogous to the Applicant’s invention in that both relate to the timing of closed caption presentation. The motivation to adjust the timing of the presentation of the captions during non-standard play or “trick play” do so would have been giving viewers more control over their viewing experience, which is similar to giving creators more control over the presentation of the experience as taught by Chavanne at [0002].
	
11. Gilson discloses the limitations of Claim 10.
Gilson does not disclose a limitation wherein comprising continuing, after the interval of time T, presentation of the multi-media content. Chavanne discloses this limitation. (See Chavanne at [0081] it is stated that “A starting point adjuster 636 allows a start point to be set for a given closed caption, and an ending point adjuster 638 allows an end point to be set for a given closed caption.” Or that “the first closed caption 622 will be displayed according to the first time range” and further that “user can customize the timeline 632 so that the closed captions will appear at the desired points in time.”)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Gilson and Chavanne. The two are analogous to the Applicant’s invention in that both relate to the timing of closed caption presentation. The motivation to adjust the timing of the presentation of the captions during non-standard play or “trick play” do so would have been giving viewers more control over their viewing experience, which is similar to giving creators more control over the presentation of the experience as taught by Chavanne at [0002].

18. Gilson discloses the limitations of Claim 17.
Gilson does not disclose a limitation the instructions, when executed by the circuitry cause the circuitry to continue, after the interval of time T, presentation of the multi-media content. Chavanne discloses this limitation. (See Chavanne at [0081] it is stated that “A starting
point adjuster 636 allows a start point to be set for a given closed caption, and an ending point adjuster 638 allows an end point to be set for a given closed caption.” Or that “the first closed caption 622 will be displayed according to the first time range” and further that “user can customize the timeline 632 so that the closed captions will appear at the desired points in time.”)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Gilson and Chavanne. The two are analogous to the Applicant’s invention in that both relate to the timing of closed caption presentation. The motivation to adjust the timing of the presentation of the captions during non-standard play or “trick play” do so would have been giving viewers more control over their viewing experience, which is similar to giving creators more control over the presentation of the experience as taught by Chavanne at [0002].


23. Gilson discloses the limitations of Claim 22.
Gilson does not disclose a limitation wherein T is greater than t, the memory device to store instructions that when executed by the circuitry cause the circuitry to: cease, after the interval of time T, presentation of the closed captions; and continue, after the interval of time T, presentation of the multi-media content. Chavanne discloses this limitation. (See Chavanne at [0081] it is stated that “A starting
point adjuster 636 allows a start point to be set for a given closed caption, and an ending point adjuster 638 allows an end point to be set for a given closed caption.” Or that “the first closed caption 622 will be displayed according to the first time range” and further that “user can customize the timeline 632 so that the closed captions will appear at the desired points in time.”)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Gilson and Chavanne. The two are analogous to the Applicant’s invention in that both relate to the timing of closed caption presentation. The motivation to adjust the timing of the presentation of the captions during non-standard play or “trick play” do so would have been giving viewers more control over their viewing experience, which is similar to giving creators more control over the presentation of the experience as taught by Chavanne at [0002].


Claim 6, 13, 20 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilson In view of U.S. Pre-grant Publication 20140064711 (Ziskind).

6. Gilson discloses the limitations of Claim 5.
Gilson does not disclose a limitation wherein the memory device to store instructions that when executed by the circuitry cause the circuitry to cache the closed captions for the interval of time T. 
Ziskind discloses this limitation (See Ziskind at [0018] where disclosed is the caching of captioning files.)

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to combine Gilson and Ziskind. The two are analogous to the Applicant’s invention in that both relate to activities that may be carried out on a server. The motivation to use caching in association with the captions data on the server of Gilson would have been properly handing media that is associated with other pieces of media as taught by Ziskind at [0006].


13. Gilson discloses the limitations of Claim 12.
Gilson does not disclose comprising caching the closed captions for the interval of time T.
Ziskind discloses this limitation (See Ziskind at [0018] where disclosed is the caching of captioning files.)

20. Gilson discloses the limitations of Claim 19.
Gilson does not disclose the instructions the instructions, when executed by the circuitry cause the circuitry to cache the closed captions for the interval of time T. 
Ziskind discloses this limitation. (See Ziskind at [0018] where disclosed is the caching of captioning files.)

25. Gilson discloses the limitations of Claim 24.
Gilson does not disclose the memory device to store instructions that when executed by the circuitry cause the circuitry to cache the closed captions for the interval of time T.
Ziskind discloses this limitation. (See Ziskind at [0018] where disclosed is the caching of captioning files.)

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Wednesday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN K SHREWSBURY/Examiner, Art Unit 2175                                                                                                                                                                                                        5/4/2022
	 
						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175